EXHIBIT 10.3

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is made as of this
             day of             , 2009 (the “Effective Date”) by and among
BOSTWICK LABORATORIES, INC. (“Purchaser”) and COMMONWEALTH BIOTECHNOLOGIES, INC.
(“Seller”).

W I T N E S S E T H :

Concurrently with the execution and delivery of this Agreement, pursuant to the
terms and conditions of an Asset Purchase Agreement dated              (the
“Asset Purchase Agreement”), the Purchaser is purchasing from Seller certain
assets of the Seller used in the operation by Seller of the business of
providing research and development and support services, including laboratory
support related to (i) molecular biology; (ii) protein expression and analysis
and peptide synthesis and purification; (iii) bio-analytical services;
(iv) assay development and validation; and (v) microbiology, virology and
biosafety testing, on a fee-for-service basis to governmental agencies, the
biotechnology and pharmaceutical industry and other entities, in all cases
providing such services through CBI Services and Fairfax Identity Laboratories
(FIL) at Richmond, Virginia (the operations of CBI Services and Fairfax Identity
Laboratories referred to collectively herein as the “Business”).

Section 7.1.4 of Asset Purchase Agreement requires that non-competition
agreements contained herein be executed and delivered by the Seller as a
condition to the purchase of the Assets by the Purchaser.

Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings ascribed to them in the Asset Purchase Agreement.

NOW THEREFORE, in consideration of the payment to the Seller, pursuant to the
Asset Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Non-Compete. The Seller and the Purchaser acknowledge and agree that the
goodwill value of the Seller comprises an essential portion of the consideration
received by the Purchaser under the Asset Purchase Agreement for which the
Purchaser is paying the Purchase Price and the Purchaser would not enter into
the Asset Purchase Agreement or purchase the Assets from the Seller without the
Seller’s agreement to the provisions of this Agreement. Accordingly, the Seller
covenants as follows:

(a) For a period of three (3) years after the Effective Date (the
“Non-Competition Period”), the Seller will not, directly or indirectly, compete
with the Purchaser by locating any business in the Commonwealth of Virginia that
would engage, in activities in a competitive capacity that compete with the
Purchaser’s operation of the Business. In addition, during the Non-Competition
Period Seller shall not solicit the existing customers of the Business
identified on Schedule 2.1.3(a) to the Asset Purchase Agreement.



--------------------------------------------------------------------------------

(b) The Purchaser agrees that competition for purposes of Section 1(a) above
shall include only engaging in competitive activity either as a manager, owner
or operator and that this Agreement shall not prohibit the following activities
irrespective of the geographic location of such activities: (i) any activities
of (a) Mimotopes Pty Ltd, (b) Venturepharm Laboratories Limited or (c) any other
entity that is or may become affiliated or associated with the Seller through
merger, consolidation, asset purchase or other acquistion (such other entity
together with Mimotopes Pty Ltd and Venturepharm Laboratories are hereinafter
collectively referred to as the “Excluded Entities”), including the activites of
the Seller or its employees acting on or behalf of the Excluded Entities,
provided that during the Non-Competition Period the Excluded Entities shall not
solicit the existing customers of the Business identified on Schedule 2.1.3(a)
to the Asset Purchase Agreement; or (ii) the Seller’s engaging regulatory
consulting services in the area of pharmaceuticals, bio-pharmaceuticals,
diagnostics and/or medical devices.

(c) If any provision of this Section 1 relating to the time period, geographic
area or scope of activities shall be declared by a court of competent
jurisdiction to exceed the maximum time period, geographic area or scope of
activities, as applicable, said time period, geographic area or scope shall be
deemed to be, and thereafter shall become, the maximum time period, geographic
area or greatest scope that such court deems reasonable and enforceable and this
Agreement shall automatically be considered to have been amended and revised to
reflect such determination.

2. Nondisparagement. The Seller agrees that it will not, in any way, do or say
anything at any time which could reasonably be interpreted as intended to
disparage or harm the reputation or business or other interests of the Purchaser
and/or any of its officers, employees, or agents. The Purchaser agrees that it
will not, in any way, do or say anything at any time which could reasonably be
interpreted as intended to disparage or harm the reputation or business or other
interests of the Seller and/or any of its officers, employees, or agents.

3. Injunctive Relief.

(a) Seller acknowledges that the remedies at law for any breach by it of any
restrictive covenant contained in this Agreement will be inadequate and that the
Purchaser shall be entitled to injunctive relief against Seller in addition to
any other remedy and damages available. Seller acknowledges that the
restrictions contained herein are reasonable, but agrees that if any court of
competent jurisdiction shall hold such restrictions unreasonable as to time,
geographic area, activities, or otherwise, such restrictions shall be deemed to
be reduced to the extent necessary in the opinion of such court to make them
reasonable.

(b) Seller agrees that the non-competition obligations contained herein shall be
extended by the length of time which Seller shall have been in breach of any of
said provisions. Seller recognizes that the time periods included in the
restrictive covenants contained herein shall begin on the date a court of
competent jurisdiction, enters an order enjoining such Seller from violating
such provisions unless good cause can be shown as to why the periods described
should not begin at that time.

 

2



--------------------------------------------------------------------------------

4. Review by Counsel. Seller understands the nature of the burden imposed by the
restrictive covenants contained in this Agreement. Seller acknowledges that he
or it is entering into the Agreement on his or its own volition, and that Seller
has been given the opportunity to have this Agreement reviewed by his or its
legal counsel. Seller represents that upon careful review, such party knows of
no reason why any restrictive covenant contained in this Agreement is not
reasonable and enforceable.

5. Restrictive Covenants of the Essence. The restrictive covenants of the Seller
set forth herein are of the essence of this Agreement; they shall be construed
as independent of any other provision in this Agreement; and the existence of
any claim or cause of action of any Seller against Purchaser, whether predicated
on this Agreement or not, shall not constitute a defense to the enforcement by
the Purchaser of the restrictive covenants contained herein. The Purchaser shall
at all times maintain the right to seek enforcement of these provisions whether
or not any Purchaser has previously refrained from seeking enforcement of any
such provision as to Seller.

6. Assignability. The obligations of the Seller under this Agreement shall be
binding on such parties’ heirs, executors, legal representatives and assigns.
Such obligations shall inure to the benefit of any successors or assigns of the
Purchaser. The Seller specifically acknowledges that in the event of a sale of
all or substantially all of the assets or stock of Purchaser, or any other event
or transaction resulting in a change of ownership or control of Purchaser’s
business, the rights and obligations of the parties hereunder shall inure to the
benefit of any transferee, purchaser, or future owner of Purchaser’s business.

7. Severability. It is the intention of the parties that the provisions of the
restrictive covenants herein shall be enforceable to the fullest extent
permissible under the applicable law. If any clause or provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term hereof, then the remainder of this
Agreement shall not be affected thereby, and in lieu of each clause or provision
of this Agreement which is illegal, invalid or unenforceable, there shall be
added, as a part of this Agreement, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and as may be legal, valid, and enforceable.

8. Attorneys’ Fees. The prevailing party shall be entitled to recover all costs
and expenses (including any reasonable attorneys’ fees) which it incurs with
respect to the determination or enforcement of its rights under this Agreement.

9. Consent to Jurisdiction and Venue. Seller hereby irrevocably submits to the
nonexclusive jurisdiction of the Circuit Court of the County of Chesterfield,
Virginia, in any action or proceeding arising out of, or relating to, this
Agreement, and Seller hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in such Court. Seller
agrees that a final judgment in any action or proceeding, shall, to the extent
permitted by applicable law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment, or in any other manner provided by
applicable law related to the enforcement of judgments.

 

3



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

PURCHASER:

BOSTWICK LABORATORIES, INC. By:  

 

  David G. Bostwick   Chief Executive Officer

SELLER:

COMMONWEALTH BIOTECHNOLOGIES, INC. By:  

 

  Richard J. Freer, Ph.D.   Chief Operating Officer

 

4